DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/12/22 have been fully considered but they are not persuasive.
On page 6 Applicant argues the amendments overcome the claim objections and 112b rejections.
The Examiner respectfully notes that the rejections/objections which were addressed are overcome, but notes that parts of the rejections to claims 10-11 were not addressed, and thus these rejections remain.
On pages 7-12 regarding prior art rejections Applicant argues amended claims overcome the rejection of record, since none of the prior art of record teach a prosthetic knee with the valve including an inlet connected to an outlet and having a displaceable valve body which moves into first and second positions, where the fluid connection is blocked and a throttle outlet is connected to the inlet through the valve body, with the second position having the fluid connection being open as claim 9 requires since none of the references describes valves with multiple outlets. Applicant concedes that Chen discloses multiple throttle valves 531, 531’ but argues each only includes a single outlet and are positioned such that fluid flows through both valves at all times.  
The Examiner respectfully disagrees, noting while Applicant appears to be arguing against the references of record individually, the combination of references has not been taken into account. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the combination that was set forth in the rejection mailed 05/12/22 with reference to claim 8, which also included a throttle valve, applies herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is indefinite since it is unclear what it means for there to be flux between the lower part and the valve, since there isn’t any fluid flow established with relation to the lower part according to the claims. It appears there might be something missing from the claim.
Claim 11 is indefinite since it is unclear what a “pitch line of said force” is. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler (EP2000714A2) in view of Martin et al. (DE 102007032090) hereinafter known as Martin, further in view of Chen et al. (US 20050027370 A1) hereinafter known as Chen.
Regarding claims 8-9 Bigler discloses:
a valve (10) comprising an inlet (14) connected to an outlet (16) via a fluid connection (Fig 2), the valve including a valve body (12.3) which is configured to be brought into a first position by displacing it along a displacement direction in which the fluid connection is blocked (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Bigler discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also Figure 1), and a second position in which the fluid connection is open (This is also stated as a “functional limitation” (See explanation above). See also Figure 2),
wherein the inlet is designed and arranged such that when a fluid enters through the inlet it exerts a total force (F) on the valve body (12.3) that at least also acts in a force direction perpendicular to the displacement direction when the valve body is in the first position (Figures 1-2);
but is silent with regards to the valve being located within a prosthetic knee joint’s hydraulic arrangement, and including an extension chamber and flexion chamber, 
and the valve including a throttle outlet, so that the valve body connects the throttle outlet to the inlet via the valve body in the first position.
However, regarding claims 8-9 Martin teaches wherein a valve is located within a hydraulic arrangement of a prosthetic knee joint (Figures 5-6; [0001]), and includes an extension chamber connected to a valve outlet (Figures 1a-b item 14) and a flexion chamber connected to a valve inlet (Figures 1a-b item 20). Bigler and Martin are involved in the same field of endeavor, namely hydraulic valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Bigler so that it is located within the knee of Martin in order to apply a known hydraulic valve arrangement into a hydraulic prosthetic knee, thereby taking advantage of a known valve arrangement. See MPEP 2143(I)(b). 
Further, regarding claims 8-9 Chen teaches the inclusion of a throttle outlet within a hydraulic system (Abstract; Figure 6 item 531, 531’) such that fluid flowing in through an inlet leaves the valve at least also through the throttle outlet regardless of the position of the valve body (Figure 6 of Chen shows a throttle present throughout the system in order to ensure throttle access is allowed no matter what position the valve body is in). Bigler and Chen are involved in the same field of endeavor, namely hydraulic systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Bigler Martin Combination so that there is an throttle outlet as is taught by Chen in order to ensure the flow rate of pressure within the hydraulic system is able to be regulated in order to allow adjustments for fast/slow walking.  
As regards the valve body connecting the throttle outlet to the inlet via the valve body in the first position, the Examiner notes flexion passage 513 of Chen is disclosed as being in communication with both throttle valves 531, 531’ to allow the regulation of fluid through passage 513. Within Martin, the flexion passage 513 of Chen relates to the valve 24’s closed configuration (Figures 1a, 2a) which allows only flow through the flexion direction. The level of damping in flexion is accordingly speed-dependent (Martin [0046]). Thus, the inclusion of a throttle outlet 531/531’ of Chen in the flexion passage (equivalent to the first, closed position Figs 1a, 2a of Martin), so that the valve body connects the throttle outlet 531/531’ to the fluid inlet (Bigler 14) is obvious so that the throttle allows the adjustment of the otherwise speed-dependent dampening of in flexion (e.g. to allow for a reduction of dampening while the user is running/fast walking to enable more comfortable use). The person of ordinary skill understands this arrangement within the Combination. 
Regarding claim 2 the Bigler Martin Chen Combination teaches the knee of claim 9 substantially as is claimed,
wherein Bigler further discloses the valve body rests on a housing wall in the force direction (11).
Regarding claim 3 the Bigler Martin Chen Combination teaches the knee of claim 9 substantially as is claimed,
wherein Bigler further discloses the inlet is designed in a way such that the fluid flows towards the valve body along a section of its circumference which is smaller than 240 deg (Figures 1-3 the shape of the valve body 12.3 is understood to be shaped such that the flow extending towards the inlet is smaller than 240 degrees. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have viewed the figures and disclosure of Bigler and understood the obviousness of having the incoming fluid extend about halfway around the circumference of the valve (e.g. 180 degrees) and also leave the valve on the other half of the valve circumference.).
Regarding claim 7 the Bigler Martin Chen Combination teaches the knee of claim 9 substantially as is claimed,
wherein Martin further teaches a valve body can be spring-loaded towards a first position (36; [0050]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Bigler Martin Combination so that the valve body is spring loaded such as is taught by Martin in order to provide a bias to the valve body, thereby ensuring the valve is located in the desired position at the right point in the gait, thereby ensuring the hydraulic valve of Bigler works appropriately in Martin’s knee.

Regarding claim 4 the Bigler Martin Chen Combination teaches the knee of claim 9 substantially as is claimed,
wherein Martin further teaches the valve comprises a switch pin (44), the activation of which enables the movement of the valve body from the first position to the second position (this is stated as a “functional limitation” of the switch pin (see explanation above). See also [0050]-[0051]).). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Bigler Martin Combination so that the valve body is spring loaded capable of actuation by a switch pin such as is taught by Martin in order to provide a bias to the valve body, thereby ensuring the valve is located in the desired position at the right point in the gait and also changeable throughout the gait, thereby ensuring the hydraulic valve of Bigler works appropriately in Martin’s knee.
Regarding claim 5 the Bigler Martin Chen Combination teaches the knee of claim 4 substantially as is claimed,
wherein Martin further teaches the valve comprises a switch spring (36) which is configured to transfer a force from the switch pin to the valve body when the switch pin is activated (this is stated as a “functional limitation” of the switch spring (see explanation above).). See also the rejection/reasoning for this modification in the rejection to claim 7 above.
Regarding claim 6 the Bigler Martin Chen Combination teaches the knee of claim 5 substantially as is claimed,
wherein Martin further teaches the switch spring is selected such that the force transferred from the switch spring to the valve body is not sufficient to move the valve body from the first position into the second position when the valve body is subjected to a flow of fluid via the inlet, the fluid pressure being about 1 bar (see Figure 2a-b the flow of fluid would not allow the valve body to move left/right without actuation from the pin 44 to overcome the spring 36 force).
Regarding claim 10 the Bigler Martin Chen Combination teaches the knee of claim 5 substantially as is claimed,
wherein Bigler further discloses the knee joint features an upper part (Figure 5 item 60) and a lower part (Figure 5 item 66), and the switch spring is arranged in the flux between the lower part and the valve (Figure 5).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler, Martin, and Chen as is applied above, further  in view of Boedner et al. (US 20160235558 A1) hereinafter known as Boedner.
Regarding claim 11 the Bigler Martin Chen Combination teaches the knee of claim 4 substantially as is claimed,
wherein Martin further discloses the knee joint comprises a lower part with a first component (Figure 5 item 66),
but is silent with regards to the knee joint also including a second component so that they swivel about a control axis.
However, regarding claim 11, Boedner teaches a prosthetic leg in which a hydraulic knee joint includes a lower part (Figure 3) with a first component (Figure 3 item 34) and a second component (Figure 3 item 36/38) mounted to one another such that they can be swiveled about a control axis (Figure 3 item 33), so that the pitch line of said force can extend in front of the control axis (as is best understood, a pitch line of force can vary as the leg moves).
Bigler and Boedner are involved in the same field of endeavor, namely hydraulic valve configurations. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Bigler Martin Combination so that the lower part includes two components moveable relative to one another in order to modify the lower leg of the Combination so that it includes two lower leg components such as is taught by Boedner in order to create the necessary connection between the actuator/damper and pylon which connects to a foot, which can allow the adjustment of the angle of the knee as is described in Martin.
Further, regarding claim 11 the Combination is understood to teach that the switch pin of the Combination (See the rejection/explanation to claims 4-5 above) is able to activate the force on the lower part to adjust the pitch line as above, since the hydraulic/valve configuration is the system which controls the flexion/extension and thus would move the lower part around the knee joint (thus changing the pitch line of force).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/23/22